Citation Nr: 1546953	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to July 3, 2015, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The September 2011 rating decision granted service connection for PTSD and assigned a noncompensable evaluation effective April 29, 2011.  A March 2012 rating decision increased the Veteran's disability evaluation for PTSD from 0 to 10 percent effective April 29, 2011.  An August 2015 rating decision increased the Veteran's disability evaluation for PTSD to 50 percent effective July 3, 2015.  

In June 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video-conference hearing.  This appeal was previously before the Board in October 2014 and remanded for additional development.


FINDINGS OF FACT

1.  Effective April 29, 2011, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

2.  Since July 3, 2015, the disability picture resulting from the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as impairment in memory, disturbances in motivation and mood, and difficulty establishing and maintaining effective work and social relationships.

CONCLUSIONS OF LAW

1.  Effective April 29, 2011, the criteria for a disability rating of 30 percent for PTSD are met.  38 U.S.C.A. §§ 1155 , 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2.  Since July 3, 2015, the criteria for disability rating higher than 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claim for an increased rating for PTSD arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Since the claim was for service connection and it was granted, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was provided with VA examinations for his PTSD in July 2011 and July 2015.  The examination reports have been associated with the claims file. 

In June 2013, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked specific questions directed at identifying the Veteran's symptoms, and the Veteran volunteered his treatment history.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that the duties set forth in 38 C.F.R. § 3.103(c)(2) were met, and the Board may proceed with a decision.  

Pursuant to the October 2014 Board remand directives, additional VA treatment records were obtained and a VA examination was conducted in July 2015.  The Board finds that the RO substantially complied with the October 2014 remand orders and no further action is necessary in this regard.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

PTSD is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A rating of 30 percent is assigned occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once per week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A rating of 100 percent is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Further, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness, with 100 representing a high level of functioning and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.

A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

A.  April 29, 2011 to July 3, 2015

Effective April 29, 2011, the criteria for a rating of a 30 percent evaluation for PTSD are met.  

At the July 2011 VA examination, the Veteran reported that he had insomnia about once a week and recurrent nightmares about once a month, intrusive memories, and anxiety about being around crowds.  The Veteran's relationships with his siblings and children were good.  At the examination, his orientation, affect and mood, communication, speech, and concentration were normal.  The examiner noted no suspiciousness was present, no report of a history of delusions,, no hallucinations, and no obsessive-compulsive behavior.  There was no suicidal or homicidal ideation.  However, the examiner noted memory was impaired to a mild degree as he forgot names, directions, and recent events.  The examiner noted that the effects the Veteran's PTSD symptoms on the Veteran's employability and overall quality of life was mild impairment.  The examiner's report noted panic attacks were absent.  However, in the Veteran's November 2011 notice of disagreement, he contended that he told the examiner he had occasional panic attacks.

VA treatment records showed the Veteran reported nightmares in 2011 and 2012.  On the Veteran's June 2012 VA Form 9, he reported periodic panic attacks when he saw any type of damage or destruction on the news and trouble sleeping.

After reviewing all of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for the Veteran's PTSD effective April 29, 2011.

The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 30 percent prior to July 3, 2015.  While the Veteran reported panic attacks, there is no evidence that panic attacks occurred more than once a week.  Additionally, the examiner noted mild impairment in short-term memory; however, long-term memory was not noted to be impaired.  Further, the VA examiner noted normal affect and mood, normal speech, and judgment was not impaired.  The examiner also determined the Veteran's GAF score was 71-75.  The record also showed no evidence of impaired abstract thinking or difficulty in establishing and maintaining effective work and social relationships.  The Veteran maintained good relationships with his family members and was working throughout the appeal.  Therefore, the Board concludes the Veteran did not meet the criteria for an evaluation in excess of 30 percent prior to July 3, 2015.

B.  Since July 3, 2015

The record does not show that the Veteran has occupational and social impairment with deficiencies in most areas or total occupational and social impairment since July 3, 2015 as is required for an evaluation in excess of 50 percent.

At his July 2015 VA examination, the examiner determined the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he worked 32 hours per week and planned to retire in August 2015.  The examiner noted the following symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss such as forgetting names, directions or recent events; disturbances of motivation and mood; and impaired impulse control, such as unprovoked irritability with period of violence.  The examiner also noted the Veteran's PTSD impacted his work only minimally.

The record does not show suicidal ideation; obsessional rituals which interfere with routine activities; abnormal speech (other than due to the physical limitations of his voice box), speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance or hygiene; or inability to establish and maintain effective relationships.  Additionally, PTSD impacts the Veteran's work only minimally.  Therefore, the Board concludes the Veteran does not meet the criteria for an evaluation in excess of 50 percent.

C.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability because his symptoms including panic attacks; depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss such as forgetting names, directions or recent events; disturbances of motivation and mood; and impaired impulse control, such as unprovoked irritability with period of violence, are all contemplated by the rating criteria.  Thus, the criteria are adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted.

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As the Veteran reported he was working 32 hours per week at the July 2015 VA examination  and the record does not indicate that he is no longer working due to his service-connected disabilities, the question of entitlement to a TDIU is not raised.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a rating of 30 percent for service-connected PTSD is granted effective April 29, 2011.

A rating in excess of 50 percent for PTSD is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


